          Case 1:17-cv-02989-AT Document 725 Filed 03/12/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

         Plaintiffs,
                                               CIVIL ACTION FILE
    v.
                                               NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

         Defendants.

                    STATE DEFENDANTS’ LIMITED
                RESPONSE TO COALITION PLAINTIFFS’
             NOTICE OF FILING SUPPLEMENTAL EVIDENCE

         On March 6, 2020, the Court held a limited hearing to address specific

questions to State-Defendant witnesses and counsel about Plaintiffs’ third

pair of preliminary injunction motions (collectively, the “Motions”). 1 [Docs.

721-22. See Docs. 714-15]. The Court has not scheduled a full hearing on

Plaintiffs’ Motions, nor has it expressed any intention of doing so, and the

Court has not otherwise requested the Plaintiffs provide any additional

factual information about those Motions beyond what was included with their

briefs. Coalition Plaintiffs nevertheless filed a Notice of Filing Supplemental



1The “State Defendants” are Secretary of State Brad Raffensperger, the
State Election Board, and Board Members David Worley, Rebecca Sullivan,
and Anh Le.
        Case 1:17-cv-02989-AT Document 725 Filed 03/12/20 Page 2 of 4




Evidence in Support of Pending Motion for Preliminary Injunction (“Notice”)

on March 11, 2020. [Doc. 723].

      The Notice contains new arguments and addresses matters to which

State Defendants have not previously responded and which the parties have

not briefed, including novel issues of state law currently pending in the

Superior Court of Sumter County, Georgia and other legal arguments. State

Defendants object to the Notice. If the Court intends to consider the

arguments and information contained in the Notice as part of its ruling on

the Motions, State Defendants request an opportunity to address and

respond to the new legal arguments and facts prior to the Court’s ruling on

the Motions.2

      Respectfully submitted this 12th day of March 2020.

                               /s/ Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com

2 State Defendants are cognizant of the Court’s admonition that the parties
“refrain from further efforts to needlessly expand this litigation or abuse the
limited judicial resources of the Court” and therefore file only this limited
response to Coalition Plaintiffs’ Notice. [Doc. 712].

                                      -2-
Case 1:17-cv-02989-AT Document 725 Filed 03/12/20 Page 3 of 4




                     Alexander Denton
                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Brian E. Lake
                     Georgia Bar No. 575966
                     blake@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -3-
        Case 1:17-cv-02989-AT Document 725 Filed 03/12/20 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ LIMITED RESPONSE TO

COALITION PLAINTIFFS’ NOTICE OF FILING SUPPLEMENTAL

EVIDENCE IN SUPPORT OF PENDING MOTION FOR

PRELIMINARY INJUNCTION has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/Vincent R. Russo
                              Vincent R. Russo
